Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158879(19)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  AUTO-OWNERS INSURANCE COMPANY,                                                                        Elizabeth T. Clement
          Plaintiff-Appellant,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 158879
  v                                                                  COA: 343841
                                                                     Kalamazoo CC: 17-000293-CK
  JULIE SHAFFER and TODD J. BUNNELL,
  Trustee of the BUNNELL LIVING TRUST,
                Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its replies is GRANTED. The replies submitted on February 12, 2019, are
  accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk